DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-21 are pending in this instant application and are currently under examination.   

Priority
This application is a CON of 16/014,290 filed on 06/21/2018, now PAT 10702509, which is a CON of 14/275,019 filed on 05/12/2014, now PAT 10022361, which is a CON of 13/343,692 filed on 01/04/2012, now PAT 8722636, which claims benefit of US Provisional Application No. 61/437,763 filed on 01/31/2011.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/437,763, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-21 recite “a pre-gastric mucosal cell”, “Direct Systemic Induction (DSI)”, “greater than 50% of the administered clenbuterol is absorbed into the animal's circulatory system via the pre-gastric mucosal cells lining the animal's alimentary canal prior .

Information Disclosure Statement
Two information disclosure statements (IDS) filed 07/30/2020 have been considered.

Claim Objections
Claims 1, 4, 8, 12, 16, and 20 are objected to because of the following informalities: In claims 1 and 12, change the incorrect recitation “of need thereof” (line 1 of claims 1 and 12) to “in need thereof” to identify the animal population that has the inflammation or disorder recited in the preamble. In claims 4 and 16, insert the missing word “DSI” immediately after the recitation “present in the” (line 1 of claims 4 and 16); also in claim 16, change the incorrect “compositiovhn” (line 1 of claim 16) to “composition”. In claims 8 and 20, insert the missing word “further” immediately before the recitation “comprises at least” (line 1 of claims 8 and 20). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baxter et al. (US Patent Publication 2008/0096971, filed on April 24, 2008, hereinafter referred to as Baxter ‘971, also listed in IDS filed on 07/30/2020) in view of Lim et al. (US Patent Application Publication No. 2012/0219628, published on August 30, 2012 and PCT filed on October 26, 2010, hereinafter referred to as Lim ‘628, also listed in IDS filed on 07/30/2020).  
With regard to structural limitations “A method comprising: determining a dose of clenbuterol required; and administering orally to an animal (or an equine or a human; or to a pre-gastric mucosal cell of the animal) suffering from recurrent airway inflammation (or a central nervous disorder; or the oral cavity and/or the non-gastric mucosa. The term "non-gastric mucosa" refers to the pre-gastric mucosal cells. The term "pre-gastric" refers to all parts of the alimentary canal beginning at the mouth and continuing to the juncture with the secretory stomach) composition comprising clenbuterol (or in an amount ranging from about 0.5% to about 50% by weight; or in the form of a free base, a water soluble salt, or an isolated single enantiomer), wherein the DSI composition is dissolved in less than about 75 seconds (or less than about 30 or 5 seconds)” (claims 1-7 and 12-19), “the DSI composition further comprises at least one excipient; is in the form of a tablet comprising about 0.36 mg of clenbuterol; or is formulated to provide about 0.2 µg/kg to about 3.0 µg/kg of clenbuterol per body weight” (claims 8, 10, 11, and 20):
Baxter ‘971 disclosed a method of treatment for patients (including man and/or mammalian animals raised in the dairy, meat or fur industries or as pets) suffering from chronic, acute or neuropathic pain; and more specifically, a method of treatment involving the administration of the analgesic of formula (I) as the active constituent. Preferred compounds of formula (I) are clenbuterol, mabuterol, procaterol and rimiterol. The compounds include salts, e.g. the hydrochloride, metabolites and pro-drugs thereof; or any diastereomers and enantiomers. Particularly preferred compounds are (S)-(+)-clenbuterol, (S)-(+)-mabuterol, erythro-(S)-3,4-dihydroxyphenyl-(R)-piperidin-2-yl-methanol. The compounds of formula (I) are used to treat inflammatory diseases including central nervous system (Alzheimer's, multiple sclerosis, motor neuron disease, Parkinson's disease and chronic fatigue syndrome); chronic inflammatory diseases such as osteoarthritis, periodontal disease, diabetic nephropathy, chronic obstructive pulmonary disease, tuberculosis, and IgE mediated (Type I) hypersensitivities such as rhinitis, asthma, anaphylaxis and dermatitis. Any of oral, topical, parenteral, ocular, rectal, vaginal, inhalation, buccal, sublingual and intranasal delivery routes is suitable. A typical dose is from 0.1, e.g. 10 to 100, mg given one to three times per day. The dose of the active agent depends on the nature and degree of the condition, the age and condition of the patient (page 3/5, [0024, 0018-0021, and 0027]). Guinea-pig trachea ring preparations were suspended in Kreb's solution containing indomethacin. The preparations were repeated contracted using carbachol and simultaneously treated with increasing cumulative doses test compounds (0.1 nM to 0.1 µM). Beta2 agonism for each test compound was determined by its dose-dependent inhibition of carbachol-stimulated tracheal muscle twitch. (S)-Clenbuterol caused up to 75% inhibition at from -10 to -7 log M. LPS Mouse Assay: 7 week old Balb C ByJ mice (24-28 g) were administered, either by i.p. (5 ml/kg) or oral (10 ml/kg) administration, with vehicle or test article. (S)- and (R)-Clenbuterol each exhibited significant activity at doses, i.e. 0.3 and 1 mg/kg p.o. (for the (S)-clenbuterol enantiomer), that produce plasma loads below beta2 agonist activity concentrations. (S)-clenbuterol at a dose that would have not caused beta2 agonism had a profound immunomodulatory profile and a pharmacology which has known anti-inflammatory profile. (S)-Clenbuterol had a strong and dose-dependent anti-inflammatory activity which is highly unlikely to involve beta2 agonism, at doses of 0.3, 1 and 3 mg/kg oral (page 4/5, [000029-0034]). The oral (p.o.) 0.3 mg/kg, 1 mg/kg, 3 mg/kg clenbuterol (MW: 277.2 dalton) in 10 ml/kg anti-inflammatory assay above is calculated to be 1.08 x 10-4 M, 3.61 x 10-4 M, and 10.82 x 10-4 M, respectively.  
Baxter ‘971 did not explicitly disclose the limitations “DSI composition”, “dissolved in less than about 75 seconds (or less than about 30 or 5 seconds)”, “clenbuterol is present from about 0.5% to about 50% by weight”, “the DSI composition is in the form of a tablet comprising about 0.36 mg of clenbuterol; or is formulated to provide about 0.2 µg/kg to about 3.0 µg/kg of clenbuterol per body weight”, and “equine”, required by claims 1-4, 7, 10-12, 14-16, and 19.  
Lim ‘628 disclosed a fast dissolving solid dosage form adapted for the release of a biologically active material in the oral cavity wherein the dosage form comprises: (a) at least one biologically active veterinary and human use (page 56/66, [0058-0059]). Examples of biologically active materials include analgesics, cardiovascular agents, anti-inflammatory agents, antihypertensive agents, dopaminergics (anti-Parkinsonian agents). Further examples include procaterol or agents for treating disease conditions affecting companion and farm animals (page 56/66, [0062]; page 58/66, [0098 and 0104]). It is to be further understood that drug dosages are, in particular instances, measured as oral dosages, or with reference to drug levels as measured in blood (page 55/66, [0053]). The active agent is therefore delivered to the subject via the oral cavity mucosa and into the systemic blood system within a relatively short period of time. In a preferred embodiment, an effective plasma concentration of the biologically active agent is reached within a period of no more than two hours, preferable within 30 minutes, and most preferably within 10 minutes. An advantage is that the fast dissolving solid dosage form completely dissolves within 2 seconds to 60 seconds, preferably 2 seconds to 30 seconds, and most preferably within 2 seconds to 10 seconds after administration of the dosage form (page 60/66, [0125-0126]). Solid dosage forms for oral administration include wafers, capsules, tablets, pills, powders, pellets, films and granules. Further, incorporating any of the normally employed excipients, and generally 0.1 % to 95% of the biologically active agent, and more preferably at a concentration of 0.1 % to 75% will form a pharmaceutically acceptable non-toxic oral administration (page 61/66, [0148]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute generic oral formulation as taught by Baxter ‘971 for the fast dissolving solid dosage form in view of Lim ‘628 and to optimize the dosage of clenbuterol in tablet or according to body weight for reaching pharmacological effect of clenbuterol in the blood stream. One would have been motivated to do so because (a) Baxter ‘971 teaches a method comprising administering clenbuterol to treat diseases of central nervous system, chronic obstructive pulmonary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].
Since equine is mammal and farm animal, one of skill in the art would have a reasonable expectation that the method of Baxter ‘971 in view of Lim ‘628 to treat a human and a farm animal also applies to equine, required by claims 7 and 19. Furthermore, the method of Baxter ‘971 in view of Lim ‘628 meets all structural limitations of claimed method and would achieve the same intended results, including “greater than 50% of the administered clenbuterol is absorbed into the animal's circulatory system via the pre-gastric mucosa I cells lining the animal's alimentary canal prior to the animal's secretory stomach” and “an immediate release of clenbuterol”, required by claims 1, 9, 12, and 21.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623